John C. Boylan, S.
This is a discovery proceeding brought by the executor to recover United States Savings Bonds or the proceeds thereof which are in the possession of decedent’s widow. The executor seeks to have them declared assets of the' estate.
*1019The decedent during his lifetime purchased a considerable amount of United States Savings Bonds, some of which were issued to him payable on death to his widow, while others were in the nature of joint ownership.
The executor alleges that the estate has inadequate assets to pay the tax claims of the United States and the State of New York and that since the decedent was insolvent at the time of his death the purchase of these bonds was a fraudulent transfer as to creditors.
The law seems to be well settled that United States Savings Bonds in the form of those before the court are not part of the assets of an estate but become the property of the other party in interest upon the death of the purchaser. (Matter of Tividar, 206 Misc. 854; Matter of Deyo, 180 Misc. 32; Matter of Amols, 184 Misc. 364; Matter of Fliegelman, 184 Misc. 792.)
Where, as here, there is no proof that at the time of purchase or issuance of United States Savings Bonds the decedent was insolvent there can be no finding of a fraudulent conveyance under article 10 of the Debtor and Creditor Law. (Matter of Laundree, 277 App. Div. 994.) Upon, the purchase or issuance of the United States Savings Bonds in question, the designated beneficiary acquired a present interest and a right therein. Upon the death of the decedent the bonds become the property of his widow. (Matter of Laundree, 277 App. Div. 994-995; Matter of Hager, 181 Misc. 431.)
The proceeding is accordingly dismissed.
Submit order on notice.